DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Murphy on 08 December 2021.

The application has been amended as follows: 

1. (Currently Amended) A gas turbine engine, comprising: a compressor section, a combustor section, a turbine section, and at least one rotatable shaft; and a seal assembly including a seal plate mounted for rotation with the rotatable shaft and a face seal in contact with the seal plate at a contact area, wherein the seal assembly further includes an abradable coating wherein the abradable coating includes magnetic particles embedded in a polymer material, wherein, in normal engine operating conditions, an axial end face of the seal plate and an axial end face of the face seal are in direct contact at the contact area, and wherein, in normal engine 

8. (Currently Amended) The gas turbine engine as recited in claim 1, wherein the abradable coating is positioned on the seal plate such that, in normal engine operating conditions, the face seal and a seal carrier supporting the face seal do not contact the abradable coating.

14. (Currently Amended) A bearing compartment for a gas turbine engine, comprising: a bearing assembly; and a seal assembly including a seal plate and a face seal in contact with the seal plate at a contact area, wherein the seal assembly includes an abradable coating wherein the abradable coating includes magnetic particles embedded in a polymer material, wherein, in normal engine operating conditions, an axial end face of the seal plate and an axial end face of the face seal are in direct contact at the contact area, and wherein, in normal engine operating conditions, the abradable coating is adjacent the contact area and is radially outward of the contact area.

19. (Currently Amended) The bearing compartment recited in claim 14, wherein: the abradable coating is positioned on the seal plate such that, in normal engine operating conditions, the face seal and a seal carrier supporting the face seal do not contact the abradable coating, and the abradable coating is positioned such that, in a worn seal condition, one or both of the face seal and the seal carrier contact the abradable coating and release at least some particles of the abradable coating, and the abradable coating is a sacrificial coating.

22. (Currently Amended) The gas turbine engine as recited in claim 1, wherein, in normal engine operating conditions, within the contact area the axial end face of the seal plate and the axial end face of the face seal are both substantially planar, smooth surfaces.

23. (Currently Amended) The gas turbine engine as recited in claim 1, wherein, in normal engine operating conditions: the axial end face of the seal plate is either an aft-most or a fore-most surface of the seal plate, and the axial end face of the face seal is either an aft-most or a fore-most surface of the face seal.

The amendments were made to clarify the normal operating conditions, as there could be some confusion as to if those were engine conditions or relating to some other ambient condition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments made by the applicant overcome the previously presented prior art. The examiner searched for different seal orientations that would provide direct axial contact between the two seal components while maintaining the radial abradable seal orientation. Some previously cited art like Hardikar (US 20190093496) showed aspirating seals that appeared to show direct axial contact between the seal components like in Figure 4. However, this aspirating seal is not intended to make contact with the seal land during normal operation as can be seen in Figure 4A. The benefit of the aspirating seal is to provide sealing from pressurized air without having direct contact between the two seal parts so it cannot be expected that the seal parts make direct axial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	2/5/2022